DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 9/7/2021 are acknowledged.  No claims are amended; claims 2, 4, 6-8, 10-12, 14, 16-19, 21-23, 26-27, 31-41, 44, 49-74 and 76-87 are canceled; claims 1, 3, 5, 9, 13, 15, 20, 24-25, 28-30, 42-43, 45-48, 75 and 88 are pending; claims 3, 5, 9, 13, 20, 28-30, 42-43, 45-48, 75 and 88 are withdrawn; claims 1, 15 and 24-25 have been examined on the merits.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 15 and 24-25 are rejected under 35 U.S.C. 103 as being unpatentable over Goodnow et al., US 6790661 (cite A, PTO-892, 6/8/2021; herein “Goodnow”) in view of Visca et al., 1989 (cite U, PTO-892, 6/8/2021; herein “Visca”).
Goodnow teaches a method for screening for the presence of a clinically relevant amount of Gram-positive bacteria in a sample (Abst.).  More particularly, Goodnow teaches combining the sample with a binding agent, which specifically binds to gram positive bacteria (Abst.).  This would reasonably encompass a probe comprising a targeting portion.  Goodnow teaches probe further comprises a reporter molecule, e.g., metal particles such as gold or silver (col. 21, ll. 16-60; in particular, ll. 52-55).  As such, Goodnow teaches the probe comprises an active agent comprising a plasmonic material such as silver.
Goodnow teaches "[s]ince the chemical structure of the lipoteichoic acid polymers is reasonably conserved among the various strains of Gram-positive bacteria, probing for the presence of this cell wall structure allows the detection of multiple Gram-etc. (col. 16, ll. 33-36; col. 17, ll. 34-37).  The reference does not explicitly teaches the probe is hydroxyapatite.
However, it would have been obvious at the time of filing to utilize hydroxyapatite (HA) as the probe in the method taught by Goodnow because Visca teaches lipoteichoic acid (LTA) "consists of a substituted polyglycerolphosphate chain, 20 to 30 units in length, covalently bound to a lipidic moiety.  This chemical characteristic is at the basis of the high density of negative charge of LTA and the consequent tendency to adsorb rapidly to HA.  This is considered to be an ionic interaction mediated through binding of calcium ions in the hydration layer of HA to ionized phosphate groups of LTA." (p. 77, last ¶).  Visca further teaches Streptococcus mutans, a gram positive bacteria, absorbs to HA via an HA-LTA interaction; i.e., "LTA is an amphiphilic polymer that represents a major component of the cell wall of S. mutans and seems to play a major role in the adsorption of this microorganism to HA." (p. 77, last ¶).
As such, the prior art recognized LTA (a phylogenetic surface marker (PSM)) present in the cell walls of gram positive bacteria possessed a high affinity for HA. One of ordinary skill in the art would have been motivated to advantageously select a binding agent such as HA with an art-recognized affinity for LTA as the targeting portion of the probe in the method taught by Goodnow to specifically detect the presence of gram positive bacteria in a sample with a reasonable expectation of success.
i.e., to some extent or in some degree (see definition of “partially” from Merriam-Webster (cite W, PTO-892, 6/8/2021)).  For purposes of this Action, the binding of any amount of the probe taught by Goodnow and Visca to a gram positive bacteria was understood herein to at least partially coat the microorganism with the probe.  Indeed, the point of Goodnow is to detect bacteria using probes that bind to the surface of bacteria.  As such, the binding to the HA probe taught by Goodnow and Visca to a gram positive bacteria teaches the targeting portion (HA) of a probe interacting with phylogenetic surface marker (LTA) on the microorganism to at least partially coat the microorganism with the probe.
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time of filing especially in the absence of evidence to the contrary; therefore, claims 1, 15 and 24-25 are prima facie obvious in view of the teachings of Goodnow in view of Visca.

Response to Arguments
Applicant's arguments filed 9/7/2021 have been fully considered but they are not persuasive.  Regarding the rejection of claims 1, 15 and 24-25 under 35 U.S.C. § 103 over Goodnow in view of Visca, Applicant argues that a person of ordinary skill in the art at the time of filing would not have found it obvious to practice the method which the Office action asserts is obvious over Goodnow in view of Visca (Remarks, pp. 6-7) st full ¶).  Applicant further states that the binding of hydroxyapatite to lipoteichoic acid is an ionic interaction and alleges that ionic interaction would not be encompassed by Goodnow’s “antigen-based binding”; hence, combining the method of Goodnow with the disclosure of Visca that hydroxyapatite rapidly binds to lipoteichoic acid in the cell wall of gram positive bacteria would not be obvious to a person of ordinary skill in the art at the time of filing (p. 7, full ¶1-2).
In other words, Applicant alleges that it would be non-obvious for a person of ordinary skill in the art to practice the method of Goodnow for detecting gram positive bacteria with a probe comprising a targeting portion which binds to lipoteichoic acid and an active agent that can be silver wherein the targeting portion comprises hydroxyapatite.  Goodnow teaches methods of detecting gram positive bacteria with a binding agent (Abst.) wherein the binding agent binds to lipoteichoic acid in the cell wall of the gram positive bacteria (col. 15, ll. 8-26; col. 36, ll. 61-67) wherein the binding agent can comprise a detectable moiety (i.e. active agent in claims) which can be silver (col. 20, ll. 50-64; col. 21, ll. 52-55; col. 24, ll. 11-15; col. 32, ll. 45-52) wherein the binding agent can be, but is not limited to, antibodies, antibiotics, proteins, fusion proteins, peptides, chemical chelators, small molecules, etc. (col. 16, ll. 33-36; col. 17, ll. 34-37), the “antigen” can be lipoteichoic acid (col. 14, ll. 9-20; col. 15, ll. 8-26; col. 36, 
Regarding Applicant’s allegation that “...Goodnow does not disclose or suggest a targeting portion that interacts with phylogenetic surface markers (PSMs) on the microorganism, because PSMs do not bind based on antigen based binding concepts.” (Remarks, p. 7, 1st full ¶), Goodnow clearly DOES teach binding agents which interact with phylogenetic surface markers (PSMs) on the microorganism because Goodnow teaches binding agents which target binding to lipoteichoic acid (col. 14, ll. 9-20; col. 15, ll. 8-26; col. 36, ll. 61-67), a PSM (see instant claim 15); hence, Applicant’s argument is completely unpersuasive.  In light of Goodnow teaching binding agents whose targeting portion interacts with PSMs (col. 14, ll. 9-20; col. 15, ll. 8-26; col. 36, ll. 61-67), it would appear that Applicant’s restrictive interpretation of Goodnow’s “antigen-based binding” is in error.  It is noted that the phrase “antigen-based binding” does not appear in the disclosure of Goodnow.
Regarding Applicant’s assertion that Goodnow’s “antigen-based binding” does not encompass ionic interactions, Goodnow teaches that the binding of the binding agent to the binding target can be via, but is not limited to, covalent bonding (e.g., 
Applicant’s arguments are unpersuasive that a person of ordinary skill in the art at the time of filing would have found it non-obvious to use hydroxyapatite as the targeting portion of a binding agent to detect gram positive bacteria in view of the disclosures of Goodnow and Visca; hence, the previous rejection is maintained with minor changes for clarity.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/RENEE CLAYTOR/           Supervisory Patent Examiner, Art Unit 1651